 
EXHIBIT 10.8
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
 
This Amendment No. 1 (this "Amendment") to an Employment Agreement (the
"Employment Agreement") entered as of January 1, 2007, by and between Accelerize
New Media, Inc., a Delaware corporation with headquarters at 12121 Wilshire
Blvd., Suite 322 Los Angeles, CA 90025 (the “Company”), and Damon Stein, a
natural person, residing at 236 Mabery Road, Santa Monica, CA 90402 (the
“Employee”), is entered as of this 18th day of December 2009. Each of the
Company and the Employee may be referred to hereinafter as a "Party" and
collectively, the "Parties".


WHEREAS, the Parties have entered the Employment Agreement as of January 1, 2007
for a period of three (3) years (the "Term"); and


WHEREAS, in accordance with Section 1 of the Employment Agreement, the Parties
now wish to extend the Term for an additional three (3) year period, to adjust
the Employee's compensation, to adjust the time of Non-Competition and to make
such other changes to the Employment Agreement as may be required.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:


 
1.
The Term of the Employment Agreement is hereby extended for an additional period
(the "Additional Period") of three (3) years commencing January 1, 2010 (the
"Effective Date"). At the end of the Additional Period, the Employee shall have
the option to renew the Term for an additional two (2) year period by giving
written notice to the Company of his intention to do so at least thirty (30)
days before the expiration of the Additional Period. If this option is exercised
the word “Term” shall include such additional two (2) year period. The Employee
and the Company may also elect to continue the Term after expiration of the
Additional Period or the renewal period on such terms and conditions of
employment as are mutually agreed upon.



 
2.
Section 3 of the Employment Agreement is hereby replaced in its entirety with
the following:



3.Compensation.
 
Base Salary. During the Term you shall receive an annual base salary (the
“Annual Base Salary”) of One Hundred Fifty Thousand Dollars ($150,000) for your
position as President and Chief Executive Officer of the Company. The Annual
Base Salary shall be payable in accordance with the Company’s payroll practices
as in effect from time to time, subject to applicable withholding and other
taxes. If the Company does not make monthly salary payment in the amounts
provided above or any portion thereof during the Term of your employment, the
unpaid portion will accrue, and be due and owing to you. Such accruals will be
paid to you in their entirety but without interest upon the earlier of: (a) the
termination of your employment for any reason, or (ii) a Board of Directors'
resolution approving the payment of such accrued amounts.


 
 

--------------------------------------------------------------------------------

-2-
 
 
3.
Section 8 (b) of the Employment Agreement is hereby replaced in its entirety
with the following:



8 (b)            Non-Competition


Non-Competition. While you are employed by the Company and for and for a period
of twelve (12) months thereafter, (i) you will not directly or indirectly be
interested in, as an owner, partner, member or shareholder of any entity, which
engages in activities related to debt reduction, financial website portals or
any other activity that is specific to the business of the Company and its
affiliates from time to time (“Proscribed Activity”) provided, however, that you
and members of your family may acquire (or hold) solely for investment purposes
up to 5% of the outstanding equity interests in any publicly-traded company; and
(ii) you will not, directly or indirectly as an employee, officer, director,
partner, joint venturer, consultant or otherwise engage in any Proscribed
Activity or participate, consult with, render services to or permit your name to
be used or any other manner or capacity engage in any business or enterprise
which engages in Proscribed Activity.
 
 
4.
All other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 
IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.
 
EMPLOYEE:
 

/s/ Damon Stein    Damon Stein       ACCELERIZE NEW MEDIA, INC.       By:
/s/ Brian Ross   Name: Brian Ross   Title: President and Chief Executive Officer
 

 